Citation Nr: 0020139	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-27 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits as the surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945, July 1948 to July 1951, and July 1963 to March 
1970.  He died in July 1988, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which determined that the appellant was not 
entitled to DIC benefits as the veteran's surviving spouse 
because of her remarriage in October 1996.

Lastly, the Board notes that in the September 1997 
substantive appeal (Form 9), the appellant indicated that she 
desired a travel Board hearing at the local RO.  However, in 
May 1999 correspondence, the appellant withdrew this request.  
In view of the foregoing, the Board is satisfied that the 
appellant's travel Board hearing request has been withdrawn.  
38 C.F.R. § 20.704(d), (e) (1999).


FINDINGS OF FACT

1.  The veteran served on active duty from September 1942 to 
December 1945, July 1948 to July 1951, and July 1963 to March 
1970, including a wartime tour of duty in Vietnam.  

2.  The veteran died in July 1988 at age 66; the immediate 
cause of death was listed as prostate carcinoma with bony 
metastases.

3.  The appellant and the veteran were married in October 
1951, and they remained married until his death in July 1988. 

4.  The appellant filed a claim of entitlement to DIC 
benefits in September 1988.

5.  The appellant remarried in October 1996.


CONCLUSION OF LAW

The appellant's claim of entitlement to DIC benefits as the 
surviving spouse of the veteran lacks legal merit. 38 
U.S.C.A. §§ 101(14), 101(31), 103(c), 5121, 5110(d)(1) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1(j), 3.3(b)(4), 
3.5(a)(2), 3.50(c), 3.1000, 3.155(a) (1999); VAOPGCPREC 35-97 
(December 9, 1997); Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Marine 
Corps from September 1942 to December 1945, July 1948 to July 
1951, and July 1963 to March 1970.  His military service 
included a wartime tour of duty in Vietnam.  

In October 1987, the veteran filed a claim of entitlement to 
service connection for prostate carcinoma with bony 
metastases due to Agent Orange exposure during his service in 
Vietnam.  This claim was denied by a January 1988 rating 
decision, and the denial of service connection was continued 
by the RO in June 1988.

A death certificate discloses that the veteran died at age 66 
in July 1988, with the immediate cause of death listed as 
prostate carcinoma with bony metastases.  At the time of his 
death, the veteran was receiving a special monthly pension 
under 38 C.F.R. § 3.351, due to his carcinoma of the prostate 
with bony metastases, and arteriosclerotic heart disease. 

The appellant and the veteran were married in October 1951, 
and remained married until the time of his death.

The appellant filed an Application for United States Flag for 
Burial Purposes in August 1988.  Later that month, the RO 
mailed her an application for DIC benefits.  In September 
1988, the appellant submitted an Application for DIC or Death 
Pension by Surviving Spouse or Child (VA Form 21-534), 
indicating that the cause of the veteran's death was due to 
service.

A March 1994 rating decision denied entitlement to service 
connection for the cause of the veteran's death as a residual 
of exposure to Agent Orange, on the basis that there was no 
evidence of in-service incurrence or aggravation of prostate 
cancer.  In addition, the RO noted that prostate cancer was 
not among the presumptive diseases for Agent Orange exposure 
enumerated in 38 C.F.R. § 3.309(e).

Pursuant to the Agent Orange Act of 1991, 38 C.F.R. §§ 
3.307(a), 3.309(e) were amended effective November 7, 1996 to 
allow service connection for veterans who were presumed to 
have been exposed to herbicide agents in Vietnam and 
subsequently developed prostate cancer.

A February 1997 report of contact notes that the appellant's 
accredited representative called to advise the RO that the 
appellant remarried in October 1996.

In March 1997 correspondence, the appellant requested DIC 
benefits.  She reported that she was married to the veteran 
for more than 30 years, and would still be married to him had 
he not died from prostate cancer resulting from his Agent 
Orange exposure during service in Vietnam.  She explained 
that she waited to remarry for more than eight years 
following the veteran's death, and maintained that she should 
receive compensation for her loss.

In a letter dated later that month, the RO informed the 
appellant that her claim for DIC benefits as the veteran's 
surviving spouse was denied because of her remarriage after 
the veteran's death.  The RO explained that because prostate 
cancer was not recognized by VA as being associated with 
exposure to herbicides in Vietnam until November 7, 1996, 
benefits could not be awarded based on this disability prior 
to that time.  The letter indicated that because she 
remarried one month prior to the November 1996 effective 
date, entitlement to DIC benefits was precluded. 

In March 1997 correspondence, the appellant related that the 
liberalizing legislation that added prostate cancer to the 
list of presumptive Agent Orange diseases was passed by 
Congress in March 1996, and asserted that DIC benefits were 
warranted from March 1996 to the time of her remarriage in 
October 1996.

The following month, the appellant filed a notice of 
disagreement (NOD) with the March 1997 denial of entitlement 
to DIC benefits as the veteran's surviving spouse.  

The RO continued the denial of entitlement to DIC benefits in 
June 1997.  

The appellant submitted a substantive appeal in September 
1997, perfecting her appeal.  Therein, she reiterated that 
DIC benefits should be granted from the time Congress passed 
the liberalizing legislation including prostate cancer among 
the presumptive diseases for Agent Orange exposure in March 
1996, until her remarriage in October 1996.

During an October 1997 personal hearing, the appellant 
testified that she and the veteran would still be married had 
he not died from prostate cancer.  Transcript (T.) at 2.  She 
explained that they had a good marriage and a good home, and 
raised their children together.  T. at 2.  She related that 
her husband "died happy" because she was a good wife, and 
noted that she did not remarry for nearly nine years after 
his death.  T. at 2-3.  She concluded that DIC benefits were 
warranted from the time Congress passed legislation adding 
prostate cancer to the list of diseases presumptively 
associated with Agent Orange exposure in March 1996, until 
she remarried in October 1996.  T. at 2-3.

Based on this evidence, a November 1997 hearing officer's 
decision continued the denial of entitlement to DIC benefits.

In July 2000 correspondence, the appellant maintained that 
DIC benefits were warranted from March 1996 to October 1996.  

Analysis

DIC benefits payable under 38 U.S.C.A. § 1310(a) may be paid 
to the surviving spouse of a veteran who died on or after 
January 1, 1957, who was married to the veteran: (i) before 
the expiration of 15 years after the termination of the 
period of service in which the injury or disease causing the 
death of the veteran was incurred or aggravated, or, (ii) for 
one year or more, or, (iii) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304 (West 1991); 38 C.F.R. § 
3.54(c)(1) (1999).

For purposes of basic entitlement to DIC benefits as a 
"surviving spouse" of a veteran, a claimant must be ". . . 
a person of the opposite sex who was the spouse of a veteran 
at the time of the veteran's death . . . and who has not 
remarried."  38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. § 
3.50 (1999).  Thus, when a DIC-eligible claimant remarries, 
this individual no longer meets the criteria of a surviving 
spouse and is no longer entitled to DIC benefits.  See 
VAOPGCPREC 3-95, paragraph 2.

When an application for DIC benefits is received within one 
year of the date of death, the effective date of an award of 
DIC shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(c) (1999).  However, where DIC compensation is awarded 
or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where DIC compensation is awarded 
or increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. §§ 
3.114(a), 3.400(p) (1999); see also 38 U.S.C.A. § 5110(g) 
(West 1991).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1) (1999).  If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement. 38 C.F.R. § 
3.114(a)(2) (1999).  If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (1999).

Thus, under 38 C.F.R. § 3.114, the earliest effective date 
that would be possible under any circumstances would be the 
effective date of the change in law or regulation.  While VA 
may assign an effective date one year prior to the filing of 
the claim in some circumstances, the effective date of the 
statute or administrative issue on which entitlement to 
benefits is based determines the outer limit of the period 
for which an award of retroactive benefits may be made.  
VAOPGCPREC 5-94, paragraph 6.  See also 38 C.F.R. § 3.114(a).  
The intent of the retroactive provisions was to compensate 
claimants who might have been unaware or less diligent in 
filing a claim for benefits that they were otherwise entitled 
to by enactment of liberalizing legislation.  See McCay v. 
Brown, 106 F. 3d 1577 (Fed. Cir. 1997) (agreeing with the 
Secretary, the Federal Circuit stated that the legislative 
history surrounding the enactment of section 5110(g) was to 
allow the VA to identify potential beneficiaries and apply 
the provisions of liberalized laws without necessity of a 
potential beneficiary filing post-enactment claims).

Final rules providing for service connection for prostate 
cancer on a presumptive basis were promulgated and effective 
on November 7, 1996.  61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996) (codified at 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999)).  Until this regulation was finalized, there 
was no legal basis for granting service-connected 
compensation benefits for this disease based on service in 
Vietnam and presumptive Agent Orange exposure.  Where there 
is a liberalizing VA issue, as is clearly the case in this 
situation, the above stated criteria govern whether a 
retroactive effective date may be assigned.

Because the appellant remarried in October 1996, she no 
longer meets the criteria for recognition as the veteran's 
surviving spouse.  See 38 C.F.R. § 3.50(b)(2).  There is no 
evidence that the marital relationship established in October 
1996 has been terminated under any of the circumstances 
outlined in 38 C.F.R. § 3.55(a).  The Board has no authority 
to modify or ignore the law, no matter how sympathetic the 
Board may be to the arguments presented by the appellant.  
38 U.S.C.A. § 7104(c) (West 1991).  In this matter the law is 
very clear and precludes the award of the benefit sought.  
Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the appellant's appeal as she does 
not meet the legal criteria for recognition as the surviving 
spouse of the veteran for purposes of eligibility for DIC 
benefits. 


ORDER

Entitlement to DIC benefits as the surviving spouse of the 
veteran is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

